In a consolidated action to recover certain certificates of corporate stock, defendant-intervenor Yankee Plastics, Inc., appeals from a judgment of the Supreme Court, Queens County, entered February 15, 1972, in favor of plaintiff Zuckerman, upon a directed verdict. Judgment reversed, on the law, and new trial granted, with costs to abide the event. The appeal did not present questions of fact. In our opinion substantial questions of fact were presented as to the ownership of the shares of stock and therefore it was error to direct a verdict as a matter of law. Upon the new trial, Ralph Rapp and Distillers International should be permitted to intervene as party plaintiffs if they be so advised. Hopkins, Acting P. J., Munder, Christ, Brennan and Benjamin, JJ., concur.